Per Curiam.
Respondent was admitted to practice by this Court in 1991. He maintains his law office in New Jersey, where he was admitted to the bar in 1990.
By order of the Supreme Court of New Jersey dated May 9, 2007 (190 NJ 579, 921 A2d 1066 [2007]), respondent was censured for engaging in criminal conduct adversely reflecting upon his honesty, trustworthiness or fitness as a lawyer. Specifically, respondent was arrested in New Jersey in 2004 for possession of cocaine and drug paraphernalia. He successfully completed a pretrial intervention program and the charges were subsequently dismissed.
Petitioner moves for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has submitted papers in mitigation.
We grant petitioner’s motion and conclude that, in the interest of justice, respondent should be reciprocally censured.
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is reciprocally censured.